                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CV-480-FL


 JANNA VERLENE YOST Executrix of the             )
 Estate of Richard Lee Yost,                     )
                                                 )
                        Plaintiff,               )
                                                 )
                                                                       ORDER
       v.                                        )
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                        Defendant.



       This matter is before the court on defendant’s motion to dismiss for failure to state a claim

(DE 8), on grounds of statute of limitations and repose. Where plaintiff responded in opposition

and defendant replied, the issues raised are ripe for ruling. Upon careful consideration of the

parties’ briefs and the complaint in this matter, the court has determined that the issues raised are

not conducive to resolution upon motion to dismiss, but more properly should be determined upon

a more complete record at a later juncture in this case.

       For example, defendant argues that the action is time barred because it accrued “no later

than January 2014 when [plaintiff] pled that decedent became aware of his injury (advanced

cancer) and its cause (delayed diagnosis and failure to inform permitting disease progression).”

(Mem. (DE 9) at 1) (emphasis added). Plaintiff, however, alleges that decedent “unknowingly

went from having a very manageable and completely survivable lung mass in January 2012 to

receiving a terminal diagnosis in January 2014.” (Compl. ¶ 34) (emphasis added). Defendant also

draws inferences in its favor regarding what decedent knew about the delay in treatment in January
2014, where the complaint permits the inference that he did not know, and had no reason to know,

there had been an earlier failure in diagnosis and treatment at that time. (See Compl. ¶¶ 18, 20).

Finally, regarding continuing treatment, defendant relies upon a case addressing “nearly the same

fact pattern,” but upon a summary judgment record. (Reply (DE 12) at 8 (citing Miller v. United

States, 932 F.2d 301 (4th Cir. 1991)).

       In sum, defendant has prematurely raised issues of statute of limitations and statue of

repose, in light of the unique circumstances alleged in this case. Therefore, defendant’s motion to

dismiss must be denied. In so holding, the court does not preclude defendant from raising again

the issues and arguments advanced in its briefs on motion to dismiss, including applicable legal

standards for consideration by the court, in the event they are still applicable on the basis of a more

complete record.

                                          CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss for failure to state a claim (DE 12)

is DENIED. The stay in scheduling activities entered January 21, 2020, accordingly is LIFTED.

       SO ORDERED, this the 27th day of March, 2020.



                                                               _____________________________
                                                               LOUISE W. FLANAGAN
                                                               United States District Judge
